***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         SHARAY FREEMAN v. A BETTER WAY
             WHOLESALE AUTOS, INC.
                   (AC 41675)
                       Keller, Bright and Devlin, Js.

                                  Syllabus

The plaintiff sought to recover damages from the defendant for, inter alia,
   violation of the Connecticut Unfair Trade Practices Act (§ 42-110a et
   seq.) for the defendant’s failure to refund a deposit made by the plaintiff
   in connection with an attempted sale of a used vehicle. After the trial
   court rendered judgment in favor of the plaintiff, the defendant appealed
   to this court, which affirmed the trial court’s judgment. Subsequently,
   the plaintiff filed a motion for supplemental attorney’s fees and costs,
   which the trial court granted in part, and the defendant appealed to this
   court. The defendant claimed that the trial court erred in awarding the
   plaintiff supplemental attorney’s fees and abused its discretion in the
   amount of attorney’s fees it had awarded. Held that the trial court
   properly granted in part the plaintiff’s motion for supplemental attorney’s
   fees; that court having fully addressed the arguments raised in this
   appeal, this court adopted the trial court’s concise and well reasoned
   memorandum of decision as a proper statement of the relevant facts
   and applicable law on the issues.
              Argued May 29—officially released July 2, 2019

                            Procedural History

  Action to recover damages for, inter alia, violation
of the Connecticut Unfair Trade Practices Act, and for
other relief, brought to the Superior Court in the judicial
district of Hartford, where the defendant was defaulted
for failure to comply with a court order; thereafter, the
court, Huddleston, J., granted the defendant’s motion
to open the default; subsequently, the matter was tried
to the court; judgment for the plaintiff, from which the
defendant appealed to this court; thereafter, the court,
Huddleston, J., granted in part the plaintiff’s motion
for attorney’s fees and costs; subsequently, this court
dismissed in part and affirmed in part the judgment of
the trial court; thereafter, the Supreme Court denied
the defendant’s petition for certification to appeal; sub-
sequently, the court, Huddleston, J., granted in part the
plaintiff’s motion for supplemental attorney’s fees and
costs, and the defendant appealed to this court.
Affirmed.
   Kenneth A. Votre, for the appellant (defendant).
  Richard F. Wareing, with whom was Daniel S. Blinn,
for the appellee (plaintiff).
                         Opinion

   PER CURIAM. The defendant, A Better Way Whole-
sale Autos, Inc., appeals from the judgment of the trial
court awarding supplemental attorney’s fees to the
plaintiff, Sharay Freeman. In the underlying action, the
plaintiff brought a two count complaint in which she
claimed a violation of the Connecticut Unfair Trade
Practices Act, General Statutes § 42-110a et seq., and
fraudulent misrepresentation related to the defendant’s
failure to refund the plaintiff’s $2500 deposit for an
attempted sale of a used vehicle. The trial court found
in favor of the plaintiff on both counts, and this court
affirmed the judgment on appeal. See Freeman v. A
Better Way Wholesale Autos, Inc., 174 Conn. App. 649,
651, 166 A.3d 857, cert. denied, 327 Conn. 927, 171 A.3d
60 (2017). On August 17, 2017, the plaintiff filed with
the trial court a motion for supplemental attorney’s
fees. After an evidentiary hearing, the trial court subse-
quently granted in part the plaintiff’s motion for supple-
mental attorney’s fees and awarded her $49,980.
   In the present appeal, the defendant claims that the
court (1) erred in awarding the plaintiff supplemental
attorney’s fees, and (2) abused its discretion in award-
ing attorney’s fees in the amount of $49,980. We
disagree.
   Our examination of the record on appeal and the
briefs and arguments of the parties persuades us that
the judgment of the trial court should be affirmed.
Because the trial court’s memorandum of decision fully
addresses the arguments raised in the present appeal,
we adopt its concise and well reasoned decision as a
proper statement of the relevant facts and the applica-
ble law on the issues. See Freeman v. A Better Way
Wholesale Autos, Inc., Superior Court, judicial district
of Hartford, Docket No. CV-XX-XXXXXXX-S (May 3, 2018)
(reprinted at 191 Conn. App.    ,     A.3d   ). It would
serve no useful purpose for us to repeat the discussion
contained therein. See, e.g., Woodruff v. Hemingway,
297 Conn. 317, 321, 2 A.3d 857 (2010); National Waste
Associates, LLC v. Travelers Casualty & Surety Co. of
America, 294 Conn. 511, 515, 988 A.2d 186 (2010); Tuite
v. Hospital of Central Connecticut, 141 Conn. App. 573,
575, 61 A.3d 1187 (2013); Nestico v. Weyman, 140 Conn.
App. 499, 500, 59 A.3d 337 (2013);Green v. DeFrank,
132 Conn. App. 331, 332, 33 A.3d 754 (2011).
  The judgment is affirmed.